Exhibit 10.2

AMENDMENT NO. 1 TO

ASSET PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT, dated as of February 13, 2007
(this “Amendment”), is made and entered into by and among Enesco Group, Inc., an
Illinois corporation (“Parent”), Gregg Manufacturing, Inc., California
corporation (together with Parent, the “Sellers”), and EGI Acquisition, LLC, a
Delaware corporation (the “Purchaser”). Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).

WHEREAS, the Sellers and the Purchaser have entered into that certain Asset
Purchase Agreement, dated as of January 21, 2007 (as amended by this Amendment,
the “Purchase Agreement”), which contemplates that the Sellers will, and will
cause their respective Subsidiaries to, sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser will purchase from such Persons, all
of such Persons’ rights, title and interests in and to, the Purchased Assets,
and the Purchaser will assume and agree to pay, perform and discharge the
Assumed Liabilities, in each case, upon the terms and subject to the conditions
set forth in the Purchase Agreement; and

WHEREAS, the Sellers and the Purchaser desire to amend the Purchase Agreement as
set forth below;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENT TO PURCHASE AGREEMENT

Section 1.1 Amendment of Section 1.1. The definition of “Permitted Exceptions”
in Section 1.1 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“Permitted Exceptions” means: (i) with respect to real property (a) all
easements, rights of way and encumbrances of record disclosed in policies of
title insurance that have been disclosed to Purchaser prior to the date hereof
and (b) zoning, entitlement and other land use and environmental regulations by
any Governmental Body, provided that such regulations have not been violated by
existing usage of improvements; provided, however, that in the case of this
clause (i) none of the foregoing, individually or in the aggregate, detract from
the value or current use of the applicable Real Property (hereinafter defined),
require the removal, alteration or loss of any improvement located thereon
(including, without limitation, paved parking areas) or materially interfere
with the use of the affected asset or Real Property as the Business is currently
conducted, provided that, if any of the foregoing encumbrances include mortgages
or like encumbrances on the landlord’s interest in any Leased Real Property, the
tenant receives a non-disturbance agreement reasonably satisfactory to it,
providing inter alia, that the mortgagee shall not disturb the tenant’s
occupancy or other rights in the event of foreclosure (unless the tenant is in
default past applicable notice and cure periods under the related Lease);
(ii) mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business for sums not yet due and payable;
(iii) title of a lessor under a capital or operating lease; (iv) any other Liens
that will be discharged in full prior to Closing in connection with the Sale
Order or any other actions of the Bankruptcy Court; and (v) the Liens described
in Schedule 1.1(d) hereto.”

Section 1.2 Amendment of Section 2.1(q). Section 2.1(q) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

“any and all residual amounts of or reversionary interests in each of the L/C
Collateral (as such term is defined in the Order approving the DIP Financing
Agreement) and the Prepetition Indemnity Amount (as such term is defined in the
Order approving the DIP Financing Agreement), provided however, that the
Purchased Assets shall not include any residual amounts of or reversionary
interests in the Prepetition Indemnity Amount to be released to Sellers that
shall constitute part of the Wind-down Fund (as defined below) in accordance
with paragraph 34 of Exhibit A of that certain Final Order Authorizing Debtors
To (A) Incur Postpetition Debt, (B) Grant Liens and Provide Security and Other
Relief to Wells Fargo Foothill, Inc., as Agent, and (C) Grant Adequate
Protection to the Prepetition Agent and Prepetition Lenders, dated February 12,
2007; and”

Section 1.3 Amendment of Section 2.1. Section 2.1 of the Purchase Agreement is
hereby amended by adding the following after Section 2.1(r):

"(s) any and all rights of the Sellers under that certain pay-off letter dated
January 23, 2007 issued by Bank of America and LaSalle Bank National
Association, including, without limitation, the right to receive certain lien
terminations and releases against certain assets of the Sellers and certain
release documentation related thereto, as more fully described therein.”

Section 1.4 Amendment of Section 2.1(m). Section 2.1(m) of the Purchase
Agreement is hereby amended by adding the words “or Assumed Liabilities” at the
end thereof .

Section 1.5 Amendment of Section 2.3. Section 2.3 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

"Assumption of Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, Purchaser shall assume, effective as of the
Closing, and shall timely perform and discharge in accordance with their
respective terms, solely the Assumed Liabilities, subject to all objections,
claims, counterclaims, rights of setoff or recoupment, and other defenses of the
Sellers. “Assumed Liabilities” shall mean only the following liabilities (other
than the Excluded Liabilities):

(a) all Liabilities arising under the Assumed Contracts;

(b) solely to the extent provided in Section 9.1, the Liabilities arising out of
the Foreign Benefit Plans; and

(c) each of the following Liabilities solely to the extent such Liabilities
constitute current liabilities:

(i) all accrued payroll obligations of Transferred Employees (including vacation
accruals, but excluding any severance or other obligations arising from the
termination of employment of any employees of the Business, the Sellers or the
Foreign Subsidiaries);

(ii) other than Intercompany Payables or the Pre-Petition Liabilities, all
accounts payable incurred in the Ordinary Course of Business after the Petition
Date (including, for the avoidance of doubt, (i) invoiced accounts payable and
(ii) accrued but uninvoiced accounts payable); and

(iii) all obligations arising from advances received from customers of the
Business;

(d) the Pre-Petition Liabilities set forth on Schedule 2.3(d) of the Sellers
Disclosure Schedule; provided that the Purchaser shall only be obligated to
assume and timely perform and discharge in accordance with their respective
terms, such Pre-Petition Liabilities which, in the aggregate as of a date
certain as agreed to by the Sellers and the Purchaser, as certified by the
Sellers as of such date, are not greater than (x) $18,100,000 (the "Threshold”)
plus (y) ten percent (10%) of the Threshold; provided further, to the extent
such Pre-Petition Liabilities, in the aggregate exceed the Threshold plus 10%,
Purchaser, in its sole discretion, may remove certain Pre-Petition Liabilities
from Schedule 2.3(d) upon three days notice to the creditor who is so removed
and shall determine those Pre-Petition Liabilities and corresponding amounts to
assume and discharge which, in the aggregate, equal an amount not greater than
the Threshold plus 10%; and

(e) a success fee in an amount no more than 1.5% of the Aggregate Consideration
(as defined below) minus $75,000 payable on behalf of the Sellers to Mesirow
Financial Services Inc.”

Section 1.6 Amendment of Section 2.6. Section 2.6 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

” Purchaser’s Election Right. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall have the right, without any further adjustment to the
Purchase Price, to add any Contract that is an executory contract or unexpired
lease to Schedule 2.6, thereby making such Contract an Assumed Contract, by
written notice delivered to Sellers at any time during the period from and after
the date hereof until the later (A) of the Closing Date and (B) the fifth
Business Day after receiving notice from any Seller that such Seller intends to
reject such Contract.”

Section 1.7 Amendment of Section 3.1. Section 3.1 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“The aggregate consideration for the Purchased Assets (the “Aggregate
Consideration”) shall be (a) an amount in cash equal to the principal amount
plus interest, fees and any other expenses of the DIP Note outstanding as of the
Closing Date (the “Purchase Price”), (b) the assumption of the Assumed
Liabilities, (c) forgiveness of any and all Pre-Petition Liabilities of the
Sellers owed to Affiliates of the Purchaser, including without limitation a
certain deposit in the amount of $100,000 funded by an Affiliate of the
Purchaser for the benefit of Parent prior to the date hereof and (d) $700,000.00
in respect of administration expenses incurred by Sellers in the Bankruptcy
Case, as adjusted by Section 2.1(q) (the “Wind-down Fund”). To the extent the
Purchase Price shall exceed the aggregate of (i) the amount set forth in the
Payoff Letters and (ii) the Wind-down Fund, such excess shall be returned to
Purchaser. On the Closing Date, Parent shall deliver to Purchaser a certificate
from an authorized executive officer of each of Parent and the DIP Lender which
states the principal amount plus interest, fees and any other expenses of the
DIP Note outstanding as of the Closing Date. Purchaser shall have the right to
rely unconditionally and conclusively on such certificate in determining the
Purchase Price and shall be obligated to fund only such amount. To the extent
that it is determined that the Purchase Price paid is greater than amounts owed
or owing under the DIP Amount, the excess, if any, shall immediately be returned
to the Purchaser. Notwithstanding anything to the contrary in this Section 3.1,
if and to the extent Purchaser or any of its Affiliates shall become a DIP
Lender or otherwise assume the rights of a DIP Lender under the DIP Note, in
lieu of paying cash in satisfaction of the Purchase Price, Purchaser or its
Affiliates, as applicable, shall be entitled to cancel all or any portion of the
DIP Note held by Purchaser or such Affiliates, and together with the other
components of Aggregate Consideration set forth in this Section 3.1 of the
Purchase Agreement such cancellation shall constitute the Purchase Price, for
purposes of Section 3.1(a).”

Section 1.8 Amendment of Section 3.2. Section 3.2 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“On the terms and subject to the conditions set forth herein, at the Closing, in
consideration for the sale of the Purchased Assets, Purchaser shall (i) pay, on
behalf of Sellers and in full satisfaction of their obligations under the DIP
Note, the Purchase Price to the DIP Lender; provided that in lieu of paying cash
in satisfaction of the Purchase Price, Purchaser or its Affiliates, as
applicable, shall be entitled to cancel all or any portion of the DIP Note held
by Purchaser or such Affiliates and (ii) assume the Assumed Liabilities. The
Purchase Price payable at Closing, if at all, shall be paid by Purchaser to the
DIP Lender by wire transfer of immediately available funds into an account
designated by the DIP Lender at least two Business Days prior to the Closing
Date.”

Section 1.9 Amendment of Section 4.1. Section 4.1 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“The closing of the purchase and sale of the Purchased Assets and the assumption
of the Assumed Liabilities provided for in Article II hereof (collectively, the
“Closing”) shall take place at the offices of Schulte Roth & Zabel LLP located
at 919 Third Avenue, New York, New York (or at such other place as the Parties
may designate in writing) at 10:00 a.m. (New York City time) on the date that
the Sale Order is entered on the docket of the Bankruptcy Court or such other
date agreed to by Purchaser, in its sole discretion; provided that such date
agreed to by Purchaser in its sole discretion does not in and of itself give
rise to Purchaser’s right to terminate this Agreement in accordance with
Section 4.4. The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.” The Closing shall be deemed to have occurred at
11:59:59 p.m. (New York City time) on the Closing Date.”

Section 1.10 Amendment of Section 7.2. Section 7.2 of the Purchase Agreement is
hereby amended by replacing the reference to “February 13, 2007” therein with
“February 15, 2007.”

Section 1.11 Amendment of Section 10.1. Section 10.1 of the Purchase Agreement
is hereby amended by adding the following after Section 10.1(g):

"(h) the Bankruptcy Court shall have entered the Sale Order no later than
February 15, 2007 in form and substance reasonably acceptable to Purchaser, and
the Sale Order shall have become a Final Order.”

Section 1.12 Amendment of Section 10.3(b). Section 10.3(b) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

” (b) the Bankruptcy Court shall have entered the Sale Order no later than
February 15;”

ARTICLE II.

AMENDMENT OF DISCLOSURE SCHEDULE

Section 2.1 Amendment of Schedules. The Sellers Disclosure Schedule is hereby
amended and restated in its entirety as set forth on Exhibit A attached hereto,
and each such amended Schedule of the Sellers Disclosure Schedule shall be
deemed for all purposes to have been delivered as of the date of the Purchase
Agreement.

ARTICLE III.

ASSIGNMENT; POST-CLOSING ACCESS

Section 3.1 Assignment. Pursuant to Section 12.8 of the Purchase Agreement,
Purchaser may assign any or all of its rights and obligations under the Purchase
Agreement, without the consent of any Parties thereto, to any one or more of its
Affiliates. Prior to Closing, Purchaser will provide the Sellers with a schedule
(the “Purchase Breakdown Schedule”) that specifies (a) the names of the
Affiliates to whom Purchaser intends to assign a portion of its rights and
corresponding obligations, (b) which of the Purchased Assets the Purchaser and
each such Affiliate will acquire and (c) the portion of the Aggregate
Consideration the Purchaser and each such Affiliate will pay. The Purchaser and
the Affiliates listed on the Purchase Breakdown Schedule will pay the Aggregate
Consideration and will acquire all the Purchased Assets. The Sellers hereby
agree and acknowledge their obligation to transfer the Purchased Assets to
Purchaser and such Affiliates of Purchaser as identified on such Schedule and to
accept as payment the portion of the Aggregate Consideration set forth opposite
such Purchased Asset’s identity, on such Schedule.

Section 3.2 Post-Closing Access to Records. Purchaser agrees that the Sellers,
the unsecured creditors committee, or their authorized representatives (or any
subsequently appointed trustee) (collectively, the “Estate”), shall be expressly
granted access to the Sellers’ books, records and former key employees to the
extent still employed by the Purchaser following the Closing, at no charge to
the Estate, in order to conduct any investigation of claims or liens, or
winddown activities necessary, at such reasonable times during normal business
hours and upon prior, reasonable notification so as not to disrupt, in
Purchaser’s sole discretion, Purchaser’s operation of the business.

ARTICLE IV.

MISCELLANEOUS

Section 4.1 No Waiver. Nothing in this Amendment shall constitute a waiver by
the Sellers or the Purchaser of any breach or default on the part of any party
to the Purchase Agreement.

Section 4.2 Governing Law; Jurisdiction. This Amendment shall be governed by and
construed in accordance with the Bankruptcy Code and to the extent not
consistent with the Bankruptcy Code, the internal laws of the State of New York
applicable to contracts made and performed in such State (without regard to
principles of conflicts of laws).

Section 4.3 Entire Agreement. This Amendment together with the Purchase
Agreement (together with the Schedules, Exhibits and other agreements referenced
therein), constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the Sellers and the Purchaser with
respect to the subject matter hereof and thereof.

Section 4.4 Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise alter, modify, amend or in any way affect any of
the representations, warranties, terms, conditions, obligations, covenants or
agreements contained in the Purchase Agreement, all of which shall continue in
full force and effect in accordance with their respective terms. For the
avoidance of doubt, except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not constitute a
reaffirmation, remaking, withdrawal or modification as of the date of this
Amendment of any of the representations, warranties or covenants of any party
hereto.

Section 4.5 Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

[remainder of page intentionally left blank; signature page follows]

1

IN WITNESS WHEREOF, the parties hereto caused this Amendment No. 1 to Asset
Purchase Agreement to be duly executed as of the date first above written.

PURCHASER

EGI ACQUISITION, LLC

By: /s/ Seth M. Hendon
Name: Seth M. Hendon
Title: Vice President


SELLERS:

ENESCO GROUP, INC.

By: /s/ Marie Meisenbach Graul
Name: Marie Meisenbach Graul
Title: Executive Vice President and
Chief Financial Officer


GREGG MANUFACTURING, INC.

By: /s/ Charles Eugene Sanders
Name: Charles Eugene Sanders
Title: Secretary and Treasurer


2